Title: To Benjamin Franklin from Jacques-Donatien Le Ray de Chaumont, [1 March? 1780]
From: Chaumont, Jacques-Donatien Le Ray de
To: Franklin, Benjamin


[March 1, 1780?]
M. de Chaumont a L’honneur d’envoyer a S. Ex. la depesche cy Jointe de M. Dumas, et La Lettre de M. Landais pour Scavoir Ce que S. Ex. veut qu’il Reponde.
M. De Chaumont Croit que M. Jones n’a lair de Chercher a estre employé en france que pour pouvoir dire en amerique qu’il ne Couroit pas après Le Commandement de L’alliance.
 
Notation: M. de Chaumont.
